—Judgment unanimously modified on the law and as modified affirmed in accordance with the following Memorandum: We reject defendant’s contention that County Court erred in granting the District Attorney’s application for appointment of a Special District Attorney pursuant to County Law § 701. The application contains reasonable grounds supporting the position of the District Attorney that he is disqualified from prosecuting defendant based upon Canon 9 of the Code of Professional Responsibility (see, People v Schrager, 74 Misc 2d 833, 834; see also, People v Baker, 99 AD2d 656, appeal dismissed 64 NY2d 1027; People v Anonymous, 126 Misc 2d 673, 677). The record does not support defendant’s contention that the appointment of a Special District Attorney was not effected in accordance with 22 NYCRR 200.15 (see, People v Germano, 249 AD2d 489, lv denied 92 NY2d 897). The court properly denied the motion to suppress statements made by defendant at his place of employment to two FBI agents. The record supports the court’s *922determination that defendant was not in custody when the statements were made (see, Matter of Kwok T., 43 NY2d 213, 219-220; People v Yukl, 25 NY2d 585, 589, rearg denied 26 NY2d 883, cert denied 400 US 851). Defendant’s contention that the evidence is insufficient to support the conviction is not preserved for our review (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]).
We reject defendant’s contention that the sentence is unduly harsh or severe. We modify the judgment, however, by reducing the minimum term of incarceration from 2 years to lVs years to comply with Penal Law § 70.02 as it provided in the spring of 1994 when the crime was committed (see, People v Jones, 261 AD2d 920, lv denied 93 NY2d 972). (Appeal from Judgment of Wyoming County Court, Griffith, J. — Sexual Abuse, 1st Degree.) Present — Green, J. P., Lawton, Pigott, Jr., Hurlbutt and Callahan, JJ.